NEAL, J., Concurring and Dissenting.
I concur in the majority’s ruling reversing the trial court’s order denying appellant’s motion for appointment of an expert witness to assist in petitioner’s defense, and ordering the trial court to appoint such an expert.
I dissent, however, from that portion of the majority opinion which concludes that the trial court had standing to appear in this proceeding and argue in support of its ruling.
The trial court is supposed to be the neutral arbiter of the criminal charges against petitioner. By appearing in this court, and advocating affirmance of its ruling denying appellant’s motion, the trial court abandoned neutrality and became an advocate or partisan against appellant. This is inappropriate. (Ng v. Superior Court (1997) 52 Cal.App.4th 1010, 1016 [61 Cal.Rptr.2d 49] [striking return filed by trial court to petition by criminal defendant seeking to overturn trial court order refusing to reinstate public defender as defense counsel]; Cal. Code Jud. Ethics, canon 3B(9), Advisory Com. Commentary [“[I]n cases such as a writ of mandamus where the judge is a litigant in an official capacity, the judge must not comment publicly.”].) If the error is our fault, because we ordered the trial court to file a response, we should acknowledge our error, not compound it, by improperly recognizing standing. (Ng, supra, at p. 1020.)
I would find that the trial court had no standing to appear in this court and argue for affirmance of its order.